PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
Judgment was rendered in Cleveland Municipal Court against Lundquist, who thereafter claimed her exemptions of $506 in lieu of a homestead. These exemptions were refused by the trial court and it is sought to reverse' the order of the court. The evidence disclosed that when the action was instituted, Lund-quist was a resident of Chicago and that she was served while in Cleveland attending a law suit. She sought to have the service quashed, but was unsuccessful. The record does not show that she later established a residence in Ohio. The record also shows that the money realized from the sale of property in the hands of the court officers for 21 months, during which time she availed herself of every available motion and plea before claiming a homestead exemption. In affirming the judgment, the Court of Appeals held:
1. “One might easily come to the conclusion that there was doubt whether she was a resident of Ohio or not and entitled to the homestead exemption allowed to residents of Ohio.”
2. “Under the circumstances we think there was such a delay that whatever may have been her rights in the beginning, they have been waived by laches upon her part. We think the court was right in refusing the exemptions.”